716 S.E.2d 208 (2011)
289 Ga. 833
In the Matter of Thomas F. JONES.
No. S11Y1539.
Supreme Court of Georgia.
October 3, 2011.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
Wilson, Morton & Downs, James E. Spence, Jr., Decatur, for Jones.
PER CURIAM.
This disciplinary matter is before the Court on the recommendation of the special master, Daniel Max Hirsh, that the Court direct that Thomas F. Jones (State Bar No. 403750) receive an Investigative Panel reprimand or a Review Panel reprimand based on Jones's admitted violation of Rule 1.7 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rule 1.7 is disbarment.
After the filing of a formal complaint, Jones filed a petition for voluntary discipline in which he sought an Investigative Panel or Review Panel reprimand. The State Bar recommended acceptance of the petition.
*209 Based on the admissions in that petition, the special master found that Jones, who was admitted to the Bar in 1974, is a sole practitioner whose practice consists primarily of personal injury, criminal defense and probate law. In July 2007, Jones was contacted by an individual who was a friend of Jones's father, to represent a joint venture between that person and another individual. The joint venture agreement had been prepared and signed prior to Jones's involvement. The joint venture agreement provided that $175,000 would be wired to Jones's trust account and that those funds would be used to purchase shares in Manchester Business Enterprises. Jones believed that his role was solely as the escrow agent; his fee was $3,000, to be paid from the funds wired to his trust account. Per his client's instructions, Jones sent $81,000 to the representative of the seller of Manchester. But Jones eventually learned that a fraud had been perpetrated on the joint venture enterprise. The client requested that Jones file suit against the purported representative of Manchester, which Jones did for a fee of $4,000. In filing suit, Jones included himself as one of the party plaintiffs, thinking that was necessary for the Superior Court of Gwinnett County to accept jurisdiction. A default judgment was entered, but it remains uncollected. Jones disbursed the remaining funds in the trust account in accordance with his client's instructions. Based on these facts, the special master found that Jones violated Rule 1.7 by adding himself as a plaintiff.
In mitigation, the special master found the following factors: Jones had no dishonest or selfish motive; Jones made a full and free disclosure and displayed a cooperative attitude in the disciplinary process; Jones was inexperienced in the practice of law related to joint ventures; Jones was of good character and was remorseful; and a prior disciplinary action seven years ago that resulted in a private reprimand was remote.
After having reviewed the record, we conclude that a Review Panel reprimand is the appropriate sanction, and thus, accept the special master's recommendation and Jones's petition for voluntary discipline. See In the Matter of Shapiro, 288 Ga. 455, 704 S.E.2d 784 (2011). Accordingly, the Court hereby orders that Thomas F. Jones receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220(b) for his admitted violation of Rule 1.7.
Petition for voluntary discipline accepted. Review Panel reprimand.
All the Justices concur, except MELTON, J., who concurs in judgment only.